DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed Nov. 29, 2021 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, in combination with other limitations, the particular arrangement of seat, through holes, connecting holes, and cover shell, as well as the particular arrangement of the optic receiving and transmitting units relative to those other elements as set forth in the claims.

US 2005/0045374 (Kumar) at FIG. 1 teaches a flexible PCBs 108, 110 connecting the TOSA 102 and ROSA 104 to the PCB 106.  


    PNG
    media_image1.png
    590
    500
    media_image1.png
    Greyscale


US 2007/0053639 (Aruga) at FIG. 1 teaches details of the connection of a flex PCB 5 between a PCB 9 and the package 1 of an optical module via feedthrough 3.  


    PNG
    media_image2.png
    619
    546
    media_image2.png
    Greyscale

As illustrated in this embodiment, the connecting surfaces of the flex PCB forms an angle within the range set forth in the claim.  Aruga at FIG. 1 also teaches a connecting interface 8 between the flex PCB 5 and the PCB 9.
US 2006/0257081 (Ishigami).at FIG. 5 teaches the flexible PCB 22 attached to the end surface 141 of the PCB 14.  That end surface 141, and the connecting interface of the flexible PCB 22 attached thereto, is perpendicular to the bottom surface of the circuit board 14.  FIG. 5 is reproduced for reference.

    PNG
    media_image3.png
    384
    559
    media_image3.png
    Greyscale

See also [0059]:
[0059] Referring to FIG. 5, which will be explained later in more detail, assuming that a virtual line n.sub.1 is extended from a lower surface 131 of an optical module board 13 and a virtual line n.sub.2 is extended from an connecting part of a first flexible board 22 at an end surface 141 of a first electric circuit board 14 both in parallel with an optical axis O of an optical module 12, the curved portion P is not located within an area A sandwiched by the virtual lines n.sub.1 and n.sub.2. Herein, the optical module board 13 and the first electric circuit board 14 correspond to the optical module board 3 and the electric circuit board 4 in FIG. 3, respectively. 
US 2006/0257081 (Ishigami) at FIG. 1 teaches an L-shaped flexible PCB 52.  

    PNG
    media_image4.png
    253
    551
    media_image4.png
    Greyscale


 US 2006/0140640 (Rosenberg) at FIG. 1 teaches an optical transceiver module including a TOSA 108 and ROSA 110 and using flexible PCBs 112, 116 connected between the TOSA and ROSA and a PCB 102 via a connector contact 104.  

    PNG
    media_image5.png
    712
    565
    media_image5.png
    Greyscale

US 10,050,656 (Chen) at FIG. 2 shows an optical transceiver using flexible PCBs.  FIG. 2 of Usui is reproduced below.

    PNG
    media_image6.png
    658
    473
    media_image6.png
    Greyscale


US 2021/0059050 (Noguschi) at FIG. 3 illustrates an optical transceiver in which the flex PCB for the transmitter and receiver are attached to opposite surfaces of the PCB 48.

    PNG
    media_image7.png
    671
    476
    media_image7.png
    Greyscale


US 2016/0095211 (Goto) at FIG. 1 which illustrates an optical reception component 3 and optical transmission components 4 connected to the PCB 2 with flex PCBs 11, 91.

    PNG
    media_image8.png
    731
    469
    media_image8.png
    Greyscale

See also FIG. 2 which illustrates a side view illustrating the flex PCB 11 connected to the PCB 2.  

    PNG
    media_image9.png
    254
    517
    media_image9.png
    Greyscale

US 2004/0086240 (Togami) at FIG. 2 illustrates an optical transceiver with flex PCBs connected to the bottom of the PCB 36.

    PNG
    media_image10.png
    764
    389
    media_image10.png
    Greyscale


US 2012/0266434 (Yu) at FIG. 1B illustrates an optical transceiver with a flex PCB 5 connected to an edge of the PCB 4.  

    PNG
    media_image11.png
    323
    518
    media_image11.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636